
	
		I
		112th CONGRESS
		1st Session
		H. R. 1952
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Young of Alaska
			 (for himself, Mrs. Schmidt,
			 Mr. Graves of Missouri, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 23, United States Code, to modify the
		  deadline for filing a claim seeking judicial review of a permit, license, or
		  approval issued by a Federal agency for a highway or public transportation
		  capital project, and for other purposes.
	
	
		1.Deadline for claims relating
			 to highway and public transportation capital projects
			(a)In
			 generalSection 139(l) of
			 title 23, United States Code, is amended by striking 180 days in
			 each of paragraphs (1) and (2) and inserting 90 days.
			(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply to claims arising after the date
			 of enactment of this Act.
			
